Citation Nr: 1711850	
Decision Date: 04/12/17    Archive Date: 04/19/17

DOCKET NO.  09-40 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for diabetes mellitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Riordan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1970 to October 1971.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Seattle, Washington, Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran's record is now in the jurisdiction of the Oakland, California, RO.  

At his request, the Veteran was scheduled for a Board hearing in May 2015.  However, in a March 2015 statement, he withdrew his request.  Therefore the Board will proceed to adjudicate this appeal based on the evidence of record.  38 C.F.R. § 20.704. 

In May 2016, the case was remanded for additional development and has now been returned to the Board.


FINDING OF FACT

For the entire initial rating period, the Veteran's diabetes mellitus has been managed by use of an oral hypoglycemic medication and restricted diet, and without insulin or medical requirement of regulation of activities.


CONCLUSION OF LAW

The criteria for an initial disability rating for diabetes mellitus in excess of 20 percent have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.119, Diagnostic Code 7913 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA's duty to notify was satisfied by a February 2009 letter.  38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159; Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015). 

VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran's service treatment records and medical records have been obtained and are associated with the claims file.  The Veteran has been afforded an opportunity for a VA examination in connection with his claim.  See 38 U.S.C.A. § 5103A (d); see also 38 C.F.R. § 3.159 (c)(4).  The Veteran failed to report for his examination.  When a veteran fails to report for an examination scheduled in conjunction with an original compensation claim without good cause, the claim shall be rated based on the evidence of record.  38 C.F.R. § 3.655(b).  There has been substantial compliance with the prior remand, and adjudication of the Veteran's claim may proceed.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the Veteran in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Analysis

When a veteran seeks an increased evaluation, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded.  See AB v. Brown, 6 Vet. App. 35 (1993).

Board decisions must be based on the entire record, with consideration of all the evidence.  38 U.S.C.A. § 7104.  The law requires only that the Board address its reasons for rejecting evidence favorable to the veteran.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

Increased Evaluations

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular Diagnostic Code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.  The veteran's entire history is reviewed when making disability evaluations.  38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Evidence to be considered in the appeal of an initial assignment of a disability rating is not limited to that reflecting the current severity of the disorder.  Fenderson v. West, 12 Vet. App. 119 (1999).  In cases where an initially assigned disability evaluation has been disagreed with, it is possible for a Veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period (a "staged rating").  Fenderson,12 Vet. App. at 126-28; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  Given the nature of the present claim for a higher initial rating, the Board has considered all evidence of severity since the effective date for the award of service connection. 

The Veteran contends that he is entitled to an initial evaluation in excess of 20 percent for his service-connected diabetes mellitus.  Specifically, he asserts that his service-connected diabetes mellitus results warrants a 40 percent evaluation, or greater. 

Diabetes mellitus is evaluated pursuant to 38 C.F.R. § 4.119, Diagnostic Code 7913. Under Diagnostic Code 7913, a 20 percent disability evaluation is assigned for diabetes mellitus requiring insulin and restricted diet; or, an oral hypoglycemic agent and restricted diet.  

A 40 percent evaluation is contemplated for diabetes mellitus requiring insulin, restricted diet, and regulation of activities.  "Regulation of activities," is defined in Diagnostic Code 7913 as "avoidance of strenuous occupational and recreational activities."  Id.  Medical evidence is required to show that occupational and recreational activities have been restricted.  Camacho v. Nicholson, 21Vet. App. 360 (2007).  If disability rating criteria are written in the conjunctive, "a veteran must demonstrate all of the required elements in order to be entitled to that higher evaluation," and 38 C.F.R. § 4.7 cannot be used to circumvent the need to demonstrate all required criteria.  Middleton v. Shinseki, 727 F.3d 1172, 1178 (Fed. Cir. 2013). 

A 60 percent evaluation applies if diabetes mellitus requires insulin, a restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  38 C.F.R. § 4.119, Diagnostic Code 7913.  

A 100 percent disability evaluation is assigned if diabetes mellitus requires more than one daily injection of insulin, a restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  Id.

Compensable complications of diabetes should be evaluated separately unless they are a part of the criteria used to support a 100 percent evaluation.  Conversely, noncompensable complications are considered part of the diabetic process under Diagnostic Code 7913.  Id.

As noted in the Veteran's September 2009 VA examination, the Veteran was diagnosed with diabetes mellitus in 2006.  The Veteran indicated he was on a restricted diet and orally taking 1000mg of Metformin twice a day.  The Veteran denied taking insulin or having any restriction of activities based upon his diabetes.  VA medical records as recent as October 2016 noted the Veteran was still receiving 1000mg of Metformin twice a day, and was not receiving insulin.  A VA examination was scheduled for the Veteran in August 2016 but the Veteran failed to report.  

Under 38 C.F.R. § 3.655(a), when entitlement to a benefit cannot be established without a current VA examination or reexamination and a veteran, without good cause, fails to report for such examination or reexamination, action shall be taken in accordance with 38 C.F.R. § 3.655(b) or (c) as appropriate.  38 C.F.R. § 3.655(b) applies to original or reopened claims or claims for increase, while 38 C.F.R. § 3.655(c) applies to running awards, when the issue is continuing entitlement.  More specifically, 38 C.F.R. § 3.655(b) states "when a [veteran] fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record."  Examples of good cause include, but are not limited to, the illness or hospitalization of the Veteran, and death of an immediate family member.  See 38 C.F.R. § § 3.655.  At present, the Veteran has failed to demonstrate good cause for missing his scheduled VA examination.  In turn, the claim must be decided upon the evidence currently in the record.

At present, the record indicates the Veteran has a current diagnosis of diabetes mellitus.  The Veteran treats this disability with the oral hypoglycemic agent of 1000mg of Metformin twice a day.  Metformin is not insulin.  The insulin treatment requirement in Diagnostic Code 7913 "...clearly requires that the [V]eteran is administered insulin.  Middleton, 727 F.3d 1172.  The Veteran is also on a restricted diet.  The Veteran has asserted some restriction on his activities due to his diabetes, but as stated above, medical evidence of the restriction of activities is required.  Camacho, 21Vet. App. 360.  The competent medical evidence indicates the Veteran does not take insulin to treat his diabetes, or have restrictions on his activities due to diabetes.  Again, the criteria for a higher rating under Diagnostic Code 7913 are conjunctive not disjunctive, i.e., there must be insulin treatments, restricted diet, and regulation of activities.  Middleton, 727 F.3d 1172.  In turn, the Veteran's disability most closely approximates a 20 percent evaluation, and a higher evaluation of 40 percent is not warranted.  

Further, the evidence does not demonstrate a disability picture that more closely approximates a 60 or 100 percent evaluation.  The probative evidence does not indicate that the Veteran has experienced episodes ketoacidosis or hypoglycemic reactions necessitating hospitalization.  Additionally, the probative evidence of record does not indicate that he requires twice a month visits to his diabetic care provider.

The Board has considered whether a staged rating is appropriate in the instant case. See Fenderson, 12 Vet. App. 119.  However, for the reasons discussed above, the Board finds that a preponderance of the evidence is against a higher evaluation at any point in the appeal period.  Therefore, the benefit of the doubt rule does not apply, and the claim for an increased evaluation for the Veteran's diabetes mellitus must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

In this case, the Veteran does not assert, nor does the record show, that the scheduler rating for diabetes mellitus is inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki 572 F.3d 1366 (Fed. Cir. 2009).  Therefore, further discussion of whether a remand for referral to the Director of Compensation Service for consideration of an extraschedular rating under 38 C.F.R. § 3.321(b) is not necessary.  Doucette v. Shulkin, No. 15-2818, 2017 WL 877340 (Vet. App. March 6, 2017); Yancy v. McDonald, 27 Vet. App. 484 (2016).

A veteran may be awarded an extraschedular rating based on the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service connected symptoms experienced.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  However, in this case, the Veteran has not asserted, nor does the record show, that there is a collective impact of his disabilities.  Therefore remand for referral for extraschedular consideration on a collective basis is not warranted.  Yancy, 27 Vet. App. 484.

Finally, there is no assertion by the Veteran, nor indication in the record, that his service-connected diabetes mellitus results in an inability to obtain or maintain gainful employment.  Therefore, a discussion of entitlement to a total disability evaluation based on individual employability is not necessary in the instant case.  See generally Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).


ORDER

An initial evaluation in excess of 20 percent for diabetes mellitus is denied.




____________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


